Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 20 are allowable, because prior does not teach:
(Claim 1) a gate structure on opposite first and second sidewalls of the channel layer when viewed in a first cross-section taken along a first direction,
the gate structure being on a third sidewall of the channel layer but absent from a fourth sidewall of the channel layer when viewed in a second cross-section taken along a second direction different from the first direction; and
an epitaxial layer on the fourth sidewall of the channel layer when viewed in the second cross-section and forming a P-N junction with the channel layer.
(Claim 12) an epitaxial layer extending laterally from a sidewall of the channel layer, the epitaxial layer being of the first conductivity type; and
a doped semiconductor structure of the second conductivity type and forming a P-N junction with the epitaxial layer, the doped semiconductor structure has a higher dopant concentration of the second conductivity type than the channel layer.
(Claim 18)  a first epitaxial layer forming a first P-N junction with a sidewall of the channel layer; and a second epitaxial layer forming a second P-N junction with a top surface of the first epitaxial layer and a sidewall of the first epitaxial layer extending at an obtuse angle from the top surface of the first epitaxial layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
December 15, 2021